Conviction is for chicken theft, the punishment being one year in the penitentiary.
No bills of exception or statement of facts are found in the record.
We observe that the sentence pronounced against appellant directed that he be confined in the penitentiary for one year. One of the optional penalties fixed by statute for theft of a chicken is confinement in the penitentiary "for not more than two years," no minimum term being fixed. We are at some loss, under the circumstances, to know how the Indeterminate Sentence Law (article 775, C. C. P.), should be given effect. It is certain that the jury might fix the punishment at one day or *Page 331 
even one hour in the penitentiary. It will perhaps answer for all practical purposes to reform the sentence to read that appellant should be confined in the penitentiary for not less than one hour nor more than one year.
As thus reformed, the judgment is affirmed.
Judgment reformed, and, as reformed, affirmed.